IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RONALD WALKER,                               : No. 38 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COURT OF COMMON PLEAS &                      :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                    Respondents              :

                                       ORDER
PER CURIAM

      AND NOW, this 1st day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.